United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH CARE SYSTEM,
West Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0322
Issued: July 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 29, 2016 appellant filed a timely appeal from an August 31, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition on November 13, 2012 in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the prior decision are incorporated herein by reference. The relevant facts are set forth below.
On December 13, 2012 appellant, then a 53-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on November 13, 2012 she experienced fear, anxiety, and shock when
her supervisor informed her that she was no longer covered by workers’ compensation for a prior
claim. She stopped work on November 13, 2012. The employing establishment controverted the
claim, indicating that it had instructed appellant to properly request leave.
Appellant had a prior claim accepted by OWCP for post-traumatic stress disorder (PTSD)
under file number xxxxxx838. Under that file number, she returned to modified part-time work
on May 27, 2009, but continued to receive compensation for intermittent disability.3
The employing establishment, in a December 18, 2012 statement, related that appellant
experienced a “crisis event” on November 13, 2012 after a discussion about leave. Appellant
had resumed work on that date after an absence from August to November 2012 assisting her
father-in-law. The employing establishment enclosed e-mail messages between appellant and
management. In a November 3, 2012 e-mail, D.V., appellant’s supervisor, informed her that she
was scheduled to work 24 hours per week and that she should submit requests for leave without
pay (LWOP) to human resources. D.V. noted that up to 30 hours of LWOP could be granted per
year. Appellant, in a November 4, 2012 e-mail, requested annual leave and sick leave for her 24
hours of work time. She indicated that she took LWOP for the remaining work hours and
received compensation from OWCP. In response, A.B., an injury specialist, informed appellant
that she needed to complete claims for compensation (Forms CA-7) to obtain compensation from
OWCP. She advised, “It is not an automatic payment. You will also need to provide medical
[evidence] to justify your absence(s).”4 In a November 13, 2012 e-mail, appellant notified D.V.
that she felt like she did in 2004 when a patient wanted to kill her and no one could tell her what
to do.5 She advised that she had called for medical assistance, but everyone was at lunch.
Appellant related that she was scared, confused, and embarrassed and requested clear
communication.
2

Docket No. 14-0168 (issued April 22, 2014).

3

On January 23, 2013, OWCP informed appellant that it had found that her December 13, 2012 notice recurrence
of disability under file number xxxxxx838 was a new injury claim and would be adjudicated under the current file
number xxxxxx689. File number xxxxxx838 is not before the Board on the present appeal.
4

In an e-mail dated September 27, 2012, appellant requested that D.V. help her complete a form under the Family
and Medical Leave Act (FMLA). In response, a manager told her that a father-in-law was not covered under
FMLA, but that she could use leave, including up to 30 days of leave without pay without approval or more with
approval. In an October 2, 2012 e-mail, appellant informed D.V. that she was confused about how to take leave and
requested assistance. In response T.R., a human resource specialist, told her to request annual leave, sick leave or
LWOP from her supervisor. In an e-mail to D.V. dated October 8, 2012, appellant questioned why she was listed
absent without leave as she was not near her allotment for taking leave. D.V. told her to request leave and that it
would be “straightened out.”
5

Appellant also sent the e-mail to other managers.

2

In a report of contact dated November 13, 2012, D.V. related that she returned a
telephone call from appellant on that date around 11:30 a.m. Appellant asked her why she had to
request LWOP as she received compensation from OWCP. D.V. “suggested she reread the
information sent on time and leave and offered to reforward the information.” Appellant
telephoned her at 11:55 a.m. and told her that she had too much to do, including “e-mail, notes to
cosign, training to complete since she had been out for so long.” D.V. responded that she should
take two days and catch up. At 1:05 p.m., appellant e-mailed that she did not understand what
needed to be done and that she was in crisis with PTSD. D.V. telephoned appellant who related
that “she was distraught, no one was helping her, she could not do the request for leave or enter
her time[;] it was too much coming back after being gone since August.” They discussed the
process for obtaining LWOP and D.V. told her she could use sick or annual leave in the
meantime. After she received an e-mail from appellant indicating that she did not feel safe, D.V.
telephoned her and on speakerphone requested that a coworker take her to the emergency room.6
In an undated statement received on January 23, 2013, appellant related that she had
returned to limited-duty employment in 2009 following a work injury. She increased her work
time to 24 to 28 hours per week using both flextime and flexplace. Appellant had difficulty
“learning new skills or multitasking.” She had requested annual or sick leave or LWOP on
November 13, 2012, but D.V. informed her that she could not use LWOP, but had to use sick or
annual leave. D.V. did not provide her with requested assistance. Appellant did not understand
why she had to enter her time as 40 hours per week when she was working a 24-hour a week
schedule. She felt unsafe because no one assisted her when she was crying.
By decision dated January 29, 2013, OWCP denied appellant’s claim, finding that she
had not established an injury in the performance of duty. It further determined that she had not
established any compensable work factors.
On February 14, 2013 appellant requested an oral hearing before an OWCP hearing
representative. In an accompanying statement, she asserted that on November 13, 2012 D.V.
told her that she was not approved to request LWOP, that she must work full time, and that she
was not approved for the 16 hours of LWOP that she had been getting from OWCP since 2009
when she returned to work. Appellant related that she completed CA-7 forms from June 2009
through October 2012 requesting LWOP that OWCP approved. A.B. informed her that any
requests for LWOP over 30 days in a year required the approval of higher level management.
Appellant maintained that D.V. told her that she no longer had coverage under OWCP and that
she had to work full time or request sick and annual leave. A.B. instructed her to complete a
Form CA-7, but she knew that she could only complete a Form CA-7 if she used LWOP.
Appellant related that she had told the employing establishment to request any necessary
information directly from her physician.

6

The record indicates that appellant received treatment at the emergency room on November 13, 2012.

3

At the telephone hearing, held on May 20, 2013, appellant again related that she did not
know why the employing establishment did not allow her to use LWOP and told her that she was
no longer entitled to OWCP benefits on November 13, 2012.7 She knew that she had to enter
LWOP to submit a Form CA-7 to OWCP. Appellant related that OWCP accepted that she
sustained PTSD in 2004 and paid her compensation for 24 hours per week. She had numerous emails about taking LWOP when she returned to work on November 13, 2012 after being off
work on family leave. D.V. told her that she could no longer approve her leave requests without
consent from an unidentified person. Appellant asked for “specific concrete guidelines on who it
goes to and what time it comes from” and then broke down crying. The employing
establishment subsequently approved her request for LWOP.
In a November 13, 2012 e-mail, which OWCP received on June 25, 2013, appellant
informed A.B. and D.V. that she had returned to work, but was confused about matters regarding
pay and time and asked whether her OWCP status had changed. In another November 13, 2012
e-mail, she informed D.V. that she had “absolutely no understanding of what needs to be done”
and was in crisis with PTSD.
On June 11, 2013 the employing establishment related that on May 27, 2009 appellant
returned to modified full-time work after a work injury. She intermittently requested LWOP
using CA-7 forms. Appellant was off work from August 13 through November 13, 2012 caring
for her father-in-law. She took her work laptop, but did not enter leave. On November 13, 2012
appellant’s supervisor advised her of leave procedures.
By decision dated July 15, 2013, OWCP’s hearing representative affirmed the
January 29, 2013 decision. He found that appellant had not established any compensable work
factors.
Appellant, on October 30, 2013, appealed the July 15, 2013 decision to the Board.8 In an
April 22, 2014 decision, the Board affirmed the July 15, 2013 decision. It found that appellant
had not established error or abuse by the employing establishment in matters involving leave.9
On March 14, 2015 appellant requested reconsideration. She related that she returned to
work on November 13, 2012 after an absence of 11 weeks. Appellant knew that she had a lot to
do and wanted her laptop returned so she could work from home. Her laptop was not ready.
7

By letter dated March 13, 2013, issued under file number xxxxxx838, OWCP informed appellant’s Senator that
it had paid her compensation for intermittent LWOP since her return to part-time modified employment on
May 27, 2009. It also paid her compensation for intermittent LWOP from November 5, 2012 through January 3,
2013 based on CA-7 forms filed March 7, 2013.
8

In a decision dated November 12, 2013, OWCP denied appellant’s October 31, 2013 request for reconsideration
of the July 15, 2013 decision as she did not raise an argument or submit evidence sufficient to warrant reopening her
case for further merit review under 5 U.S.C. § 8128(a). The Board and OWCP, however, may not have concurrent
jurisdiction over the same issue in a case. Consequently, any decision by OWCP on an issue pending before the
Board is null and void. See Douglas E. Billings, 41 ECAB 880, 895 (1990). As OWCP issued the November 12,
2013 decision after appellant’s appeal to the Board on October 30, 2013 and as it involves the same issue pending
before the Board, it is null and void. See 20 C.F.R. § 501.2(c)(3).
9

Supra note 2.

4

Appellant reviewed numerous e-mails from the past two months many of which were conflicting.
A.B. verbally informed her that she was no longer covered by workers’ compensation and had to
work full time, and that if she had questions she should ask OWCP. She refused to assist
appellant or explain why she could not resume her previous position after being away on family
leave. Appellant asserted that the cause of her injury was not a matter regarding whether she
could obtain leave. She related, “The cause of the injury specifically was that both [A.B.] and
[D.V.] verbalized in conversations that day that I would have to work 40 [hours] a week and that
I was no longer able to receive OWCP benefits.” Appellant maintained that this violated “the
policy where it states that an employee will be returned to their previous positon.” She
contended that A.B. and D.V. were trying to remove her from employment and noted that it was
not in their purview to determine whether she was covered by OWCP. Appellant noted that
management disputed her initial injury claim and requested referral examinations, which
established that they wanted to return her to work full time.10
Appellant submitted evidence from A.B. challenging her physical restrictions from file
number xxxxxx838 and requesting referral examinations. She also submitted a medical report
from a referral physician in file number xxxxxx838 and information about employing
establishment policies for requesting leave under the FMLA. Appellant noted that on
November 13, 2012 she was not requesting leave under FMLA, but was at work when she was
told that she had to work full time. She submitted policies of the employing establishment
regarding injured employees.
In another statement received March 14, 2015, appellant advised that on November 13,
2012 she requested clarifications of e-mails, but A.B. and D.V. told her to “reread the policy.”
She related, “This day in time was a culmination of years of these people thinking that I was
faking [and] that I was capable of doing much more that I would have to work full time or not
work at all.” Appellant questioned why she was not informed in 2009 that she had to ask for
LWOP every 30 days. She believed that it was an attempt to remove her from employment.
In a letter dated March 4, 2013,11 M.B., a manager, advised appellant that the employing
establishment had approved her request for FMLA from January 7 to April 1, 2013.
Appellant submitted the second page of a notice of recurrence (Form CA-2a) submitted
under file number xxxxxx838. D.V. noted on the form that on November 13, 2012 she called a
crisis hotline about leave requests, an administrative issue. Appellant also resubmitted e-mails
between herself and supervisor on November 13, 2012 and a letter from the employing
establishment dated January 17, 2013 informing her that to request LWOP she needed to provide
a return to work date. It noted that she was full time and thus had to account for 80 hours a pay
period.
In a May 29, 2015 decision, OWCP denied modification of its April 22, 2014 decision.
10

Appellant additionally contended that A.B. did not inform her after she stopped work on November 13, 2012
that there was a limited-duty positon available.
11

The letter is dated March 4, 2012 rather than March 4, 2013, but it is apparent from the content that this is a
typographical error.

5

In an October 24, 2015 statement, appellant asserted that she sustained a substantial
injury on November 13, 2012. She maintained that D.V., A.B., and M.B. should be “held
accountable for performing their duties as outlined in policy.” Appellant noted that on that date
A.B. and M.B. asked a coworker to help her enter eight hours of annual or sick leave and
contended that if it was an administrative duty rather than one of her duties a supervisor should
have entered her time.
On April 3, 2016 appellant again requested reconsideration. She maintained that on
November 13, 2012 A.B. trying to return her to her usual full-time employment and failed to
inform her of her “rights and responsibilities especially about the rules surrounding personal
leave.” Appellant related that the advice she received in e-mails was erroneous. She asserted
that she experienced a crisis not because of leave usage but due to her “inability to understand
their direction as it related to an inappropriate and unlawful use of authority. This is evidence in
many comments included in the e-mails, and which were verbally relayed that day.” Appellant
asked for clarification and assistance, but received no response. She also resubmitted evidence
regarding her claim under file number xxxxxx838.
In a decision dated August 31, 2016, OWCP denied modification of its May 29, 2015
decision. It found that appellant had not established error or abuse by management and noted
that dislike of an action by a supervisor was not compensable.
On appeal appellant contends that she was constructively removed from duty on
November 13, 2012 and told that she was no longer covered by workers’ compensation. The
employing establishment also confiscated her laptop.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.12 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.13
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.14 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
12

5 U.S.C. § 8101 et seq.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

13

Gregorio E. Conde, 52 ECAB 410 (2001).

14

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).

6

establishment in what would otherwise be an administrative matter, coverage will be afforded.15
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.16
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.17 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.18
ANALYSIS
As found by the Board on prior appeal, appellant did not attribute her emotional
condition to the performance of her regular or specially assigned duties under Cutler.19 Instead,
she alleged that management committed error on November 13, 2012 by telling her that she was
no longer covered under workers’ compensation, that she could not take LWOP, and that she had
to work full time. Appellant also maintained that she had not received the proper assistance with
leave matters and that management wanted to remove her from employment.
In Thomas D. McEuen,20 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employing
establishment and do not bear a direct relation to the work required of the employee. The Board
noted, however, that coverage under FECA would attach if the facts surrounding the
administrative or personnel action established error or abuse by employing establishment
superiors in dealing with the claimant. Absent evidence of such error or abuse, the resulting
emotional condition must be considered self-generated and not employment generated. In
determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.21
15

See William H. Fortner, 49 ECAB 324 (1998).

16

Ruth S. Johnson, 46 ECAB 237 (1994).

17

Dennis J. Balogh, 52 ECAB 232 (2001).

18

Id.

19

See supra note 11.

20

See Thomas D. McEuen, supra note 13.

21

See Richard J. Dube, 42 ECAB 916 (1991).

7

On reconsideration, appellant attributed her emotional stress on November 13, 2012 to
A.B. and D.V. verbally informing her that she had to work full time and could no longer receive
benefits from OWCP from a previously accepted claim under a different file number. She did
not, however, submit any evidence supporting her allegation. In a November 4, 2012 e-mail,
A.B. told appellant that she had to file Forms CA-7 to obtain compensation from OWCP. On
November 13, 2012 D.V. noted that appellant asked her why she had to request LWOP to obtain
compensation for OWCP, and she told her to read the information on time and attendance. D.V.
subsequently telephoned her and reviewed the process for obtaining LWOP and told her to use
sick or annual leave until the matter was resolved. A claimant must establish a factual basis for
his or her allegations with probative and reliable evidence.22 Appellant has not submitted any
evidence corroborating her allegation that management told her to work full time or that she
could no longer receive benefits from OWCP and thus has not factually established her
contentions.
Appellant additionally asserted that A.B. and D.V. wanted to remove her from
employment. In support of her allegation, she submitted evidence showing that A.B. challenged
her physical restrictions under another file number and requested referral examinations. As
discussed, however, administrative or personnel matters are not compensable absent a showing
of error or abuse. Appellant has not shown any credible evidence of error or abuse by the
employing establishment in handling administrative matters related to her claims. Mere
disagreement or dislike of a supervisory or managerial action is not compensable absent
evidence of error or abuse.23 Additionally, job insecurity is not a compensable factor of
employment under FECA.24
Appellant further maintained that D.V. and A.B. did not properly assist her inputting
leave on November 13, 2012. Matters involving leave usage are an administrative function of
the employer and, absent error or abuse, are not compensable.25 Appellant has not shown that
management erred by failing to provide her with clear instructions regarding leave usage.
Additionally, an employee’s dissatisfaction with perceived poor management constitutes
frustration from not being permitted to work in a particular environment or to hold a particular
positon and is thus not compensable under FECA.26
On appeal appellant argues that the employing establishment effectively removed her
from employment on November 13, 2012, confiscated her laptop, and notified her that she was
no longer covered by workers’ compensation. She has the burden of proof, however, to submit

22

See C.H., Docket No. 12-1927 (issued March 29, 2013); B.H., Docket No. 12-1851 (issued February 20, 2013).

23

See G.C., Docket No. 15-1231 (issued February 2, 2016); A.K., Docket No. 14-0437 (issued June 9, 2014).

24

See M.H., Docket No. 15-0478 (issued July 1, 2016).

25

See Lori A. Facey, 55 ECAB 217 (2004); Judy L. Kahn, 53 ECAB 321 (2002).

26

See Michael Thomas Plante, 44 ECAB 510 (1993).

8

evidence factually establishing her allegations with reliable and probative evidence.27 This
appellant has not done. Thus, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition on November 13, 2012 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 31, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 13, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

27

See Pamela D. Casey, 57 ECAB 260 (2005).

9

